Exhibit 10.12

 

SHIFT TECHNOLOGIES, INC. 2020

OMNIBUS EQUITY COMPENSATION PLAN

 

1.Purpose

 

The purpose of the Plan is to provide (i) employees of the Company or an
Affiliate of the Company, (ii) any individual who provides services to the
Company or an Affiliate of the Company, and (iii) members of the Board, with the
opportunity to receive grants of Options, SARs, Stock Units, Performance Shares,
Stock Awards, Dividend Equivalents and Other Stock-Based Awards. The Company
believes that the Plan will encourage the Participants to contribute materially
to the growth of the Company, thereby benefiting the Company’s stockholders, and
will align the economic interests of the Participants with those of the
stockholders. The Plan is dated as of October 13, 2020, subject to stockholder
approval of the Plan.

 

2.Definitions

 

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

 

(a) “Administrator” means the Committee and any delegate of the Committee that
is appointed in accordance with Section 3, except that the Board shall be the
Administrator with respect to Grants to Non-Employee Directors.

 

(b) “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

 

(c) “Board” means the Company’s Board of Directors as constituted from time to
time.

 

(d) “Change of Control” means the first to occur of any of the following events:

 

(i)the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company, taken as a whole, to any
Person other than any one or more Qualified Affiliates;

 

(ii)Any Person or group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act, or any successor provision), including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act) becomes the beneficial
owner, as defined in Rule 13d-3 under the Exchange Act, directly or indirectly,
of more than 50% or more of the total voting power of the voting capital
interests of the Company, other than an acquisition by one or more Qualified
Affiliates;

 

(iii)directors are elected such that a majority of the members of the Board
shall have been members of the Board for less than two years, unless the
election or nomination for election of each new director who was not a director
at the beginning of such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period; or

 



 

 

 

(iv)The consummation of a complete dissolution or liquidation of the Company.

 

The Committee may modify the definition of Change of Control for a particular
Grant as the Committee deems appropriate to comply with section 409A of the Code
or otherwise. Notwithstanding the foregoing, if a Grant constitutes deferred
compensation subject to section 409A of the Code and the Grant provides for
payment upon a Change of Control, then, for purposes of such payment provisions,
no Change of Control shall be deemed to have occurred upon an event described in
items (i) – (iv) above unless the event would also constitute a change in
ownership or effective control of, or a change in the ownership of a substantial
portion of the assets of, the Company under section 409A of the Code.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Company” means Shift Technologies, Inc., a Delaware corporation.

 

(g) “Committee” means the Compensation Committee of the Board or another
committee appointed by the Board to administer the Plan.

 

(h) “Date of Grant” means the date a Grant is effective; provided, however, that
no retroactive Grants will be made.

 

(i) “Dividend Equivalent” means an amount determined by multiplying the number
of shares of Stock, Performance Shares or Stock Units subject to a Grant by the
per-share cash dividend, or the per-share fair market value (as determined by
the Administrator) of any dividend in consideration other than cash, paid by the
Company on its Stock on a dividend payment date.

 

(j) “Effective Date” of the Plan means October 13, 2020, subject to approval by
the stockholders of the Company.

 

(k) “Employee” shall mean an employee of the Employer (including an officer or
director who is also an employee), but excluding any person who is classified by
the Employer as a “contractor” or “consultant,” no matter how characterized by
the Internal Revenue Service, other governmental agency or a court. Any change
of characterization of an individual by the Internal Revenue Service or any
court or government agency shall have no effect upon the classification of an
individual as an Employee for purposes of this Plan, unless the Administrator
determines otherwise.

 

(l) “Employer” shall mean the Company and its Subsidiaries.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



2

 

 

(n) “Fair Market Value” of Stock is (i) if the Stock is publicly traded, then
the Fair Market Value per share shall be determined as follows: (A) if the
principal trading market for the Stock is a national securities exchange, the
last reported sale price during regular trading hours on the relevant date or
(if there were no trades on that date) the latest preceding date upon which a
sale was reported, or (B) if the Stock is not principally traded on such
exchange or market, the mean between the last reported “bid” and “asked” prices
of Stock on the relevant date, as reported by the National Daily Quotation
Bureau, Inc. or as reported in a customary financial reporting service, as
applicable and as the Administrator determines, or (ii) if the Stock is not
publicly traded or, if publicly traded, is not subject to reported transactions
or “bid” or “asked” quotations as set forth above, the Fair Market Value per
share shall be as determined by the Administrator.

 

(o) “Grant” means an Option, SAR, Stock Unit, Performance Share, Stock Award,
Dividend Equivalent or Other Stock-Based Award granted under the Plan.

 

(p) “Grant Instrument” means the written agreement that sets forth the terms and
conditions of a Grant, including all amendments thereto.

 

(q) “Key Advisor” shall mean a consultant or advisor of the Employer.

 

(r) “Incentive Stock Option” means a stock option that is intended to meet the
requirements of section 422 of the Code, as described in Section 7.

 

(s) “Non-Employee Director” means a member of the Board who is not an Employee
of the Company or a Subsidiary at the Date of Grant.

 

(t) “Non-Qualified Stock Option” means a stock option that is not intended to
meet the requirements of section 422 of the Code, as described in Section 7.

 

(u) “Option” means an Incentive Stock Option or Nonqualified Stock Option to
purchase shares of Stock at an Option Price for a specified period of time.

 

(v) “Option Price” means an amount per share of Stock purchasable under an
Option, as designated by the Administrator.

 

(w) “Other Stock-Based Award” means any Grant based on, measured by or payable
in Stock (other than Grants described in Sections 7, 8, 9, 10, 11 and 12), as
described in Section 13.

 

(x) “Parent” means a “parent corporation,” as defined in section 424(e) of the
Code, of the Company.

 

(y) “Participant” means an Employee, Key Advisor or Non-Employee Director
designated by the Administrator to receive a Grant under the Plan.

 

(z) “Performance Shares” means an award of phantom shares, representing one or
more shares of Stock, as described in Section 10.

 

(aa) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, or unincorporated association, and any
fiduciary acting in such capacity on behalf of any of the foregoing.

 

(bb) “Plan” means this Shift Technologies, Inc. 2020 Omnibus Equity Compensation
Plan, as in effect from time to time.

 



3

 

 

(cc) “Qualified Affiliate” means (i) any Person that is part of a controlled
group or under common control with the Company; (ii) any employee benefit plan
(or related trust) sponsored or maintained by the Company or by any entity
controlled by the Company; or (iii) any Person controlled by any executive
officer (as defined by Rule 16a-1(f) of the Exchange Act) of the Company. For
purposes of this definition, “controlled by” shall mean possessing, directly or
indirectly, the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

(dd) “Stock” means the common stock, par value $0.0001 per share, of the Company
or such other securities of the Company as may be substituted for Stock pursuant
to Sections 5(d) or 18. 

 

(ee)  SAR” means an award of a stock appreciation right, as described in Section
8.

 

(ff) “Stock Award” means an award of Stock, as described in Section 11.

 

(gg) “Stock Unit” means an award of a phantom unit, representing one or more
shares of Stock, as described in Section 9.

 

(hh) “Subsidiary” means any entity in which the Company has a greater than 50%
ownership interest. For purposes of Sections 7(c), (d) and (h), “Subsidiary”
shall mean a “subsidiary corporation,” as defined in section 424(f) of the Code,
of the Company.

 

(ii) “Successor Participant” means the personal representative or other person
entitled to succeed to the rights of the Participant in accordance with Section
17.

 

3.Administration

 

(a) The Plan shall be administered by the Administrator. The Administrator shall
have the sole authority to (i) determine the Participants to whom Grants shall
be made under the Plan, (ii) determine the type, size and terms of the Grants to
be made to each Participant, (iii) determine the time when the Grants will be
made and the duration of any applicable exercise or restriction period,
including the criteria for exercisability and the acceleration of
exercisability, (iv) amend the terms of any previously issued Grant, subject to
the provisions of Section 20, (v) adopt guidelines separate from the Plan that
set forth the specific terms and conditions for Grants under the Plan, and (vi)
deal with any other matters arising under the Plan.

 

(b) The Administrator shall have full power and express discretionary authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Administrator’s interpretations of the
Plan and all determinations made by the Administrator pursuant to the powers
vested in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Administrator shall be executed in its sole discretion, in the best interest of
the Company, not as a fiduciary, and in keeping with the objectives of the Plan
and need not be uniform as to similarly situated individuals.

 



4

 

 

(c) The Administrator, in its discretion, may delegate to one or more officers
of the Company all or part of the Administrator’s authority and duties with
respect to grants and awards to individuals who are not subject to the reporting
and other provisions of Section 16 of the Exchange Act. The Administrator may
revoke or amend the terms of a delegation at any time but such action shall not
invalidate any prior actions of the Administrator’s delegate or delegates that
were consistent with the terms of the Plan and the Administrator’s prior
delegation. Any delegation by the Administrator pursuant to this Section shall
be subject to such conditions and limitations as may be determined by the
Administrator and shall be subject to and limited by applicable law or
regulation, including without limitation the rules and regulations of the New
York Stock Exchange or such other securities exchange on which the Stock is then
listed.

 

4.Grants

 

(a) General. Grants under the Plan may consist of Options, SARs, Stock Units,
Performance Shares, Stock Awards, Dividend Equivalents and Other Stock-Based
Awards. All Grants shall be subject to the terms and conditions set forth herein
and to such other terms and conditions consistent with the Plan as the
Administrator deems appropriate and as are specified in writing by the
Administrator in separate guidelines or to the individual in the Grant
Instrument or an amendment to the guidelines or Grant Instrument. The
Administrator shall approve the form and provisions of each Grant Instrument.
All Grants shall be made conditional upon the Participant’s acknowledgment, in
writing or by acceptance of the Grant, that all decisions and determinations of
the Administrator shall be final and binding on the Participant, his or her
beneficiaries, and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.

 

(b) Correction of Errors. Notwithstanding anything in any Grant Instrument to
the contrary, the Administrator may amend a Grant, to take effect retroactively
or otherwise, as deemed necessary or advisable for the purpose of correcting
errors occurring in connection with the grant or documentation of an Grant,
including rescinding a Grant erroneously granted, including, but not limited to,
a Grant erroneously granted to an individual who is not eligible for a Grant as
of the Date of Grant. By accepting a Grant under this Plan, a Participant agrees
to any amendment made pursuant to this Section 4(b) to any Grant made under the
Plan without further consideration or action.

 

5.Shares of Stock Subject to the Plan

 

(a) Shares Authorized. The total aggregate number of shares of Stock that may be
issued or transferred under the Plan is 9,852,836, subject to adjustment as
described below. The shares may be authorized but unissued shares of Stock or
reacquired shares of Stock, including shares purchased by the Company on the
open market for purposes of the Plan. Grants paid in cash shall not count
against the foregoing share limits. The aggregate number of shares of Stock
reserved for Grants under Section 5(a) of the Plan will automatically increase
on January 1 of each year, for a period of not more than ten (10) years,
commencing on January 1 of the year following the year in which the Effective
Date occurs and ending on (and including) January 1, 2030, in an amount equal to
two percent (2%) of the total number of shares of Stock outstanding on December
31 of the immediately preceding calendar year. Notwithstanding the foregoing,
the Board may act prior to January 1 of a given year to provide that there will
be no January 1 increase for such year or that the increase for such year will
be a lesser number of shares of Stock than provided herein. The number of shares
of Stock available to be issued pursuant to Incentive Stock Options shall be the
amount set forth in the first sentence of this Section 5(a) plus any automatic
annual increase as provided for in this Section 5(a), provided that, such
automatic annual increase for purposes of making grants of Incentive Stock
Options shall be limited to 2% of the number of shares of Stock outstanding on
the Effective Date.

 



5

 

 

(b) Share Counting. For administrative purposes, when the Administrator makes a
Grant payable in Stock, the Administrator shall reserve shares of Stock equal to
the maximum number of shares of Stock that may be payable under the Grant. If
and to the extent Options or SARs granted under the Plan terminate, expire, or
are canceled, forfeited, exchanged or surrendered without having been exercised
or if any Stock Awards, Stock Units, Performance Shares, Dividend Equivalents or
Other Stock-Based Awards are forfeited or terminated, or otherwise are not paid
in full, the shares subject to such Grants which have not been issued shall
again be available for purposes of the Plan. Shares of Stock withheld in payment
of the Option Price of an Option or withheld for purposes of satisfying the
Employer’s minimum tax withholding obligations with respect to Grants under the
Plan shall not be available for re-issuance or transfer under the Plan. Upon the
exercise of an Option through the withholding of shares or upon the exercise of
a SAR, then both for purposes of calculating the number of shares of Stock
remaining available for issuance under the Plan and the number of shares of
Stock remaining available for exercise under the Option or SAR, the number of
such shares shall be reduced by the gross number of shares for which the Option
or SAR is exercised. To the extent that any Grants are paid in cash and not
shares of Stock, such Grants shall not count against the share limits in
subsection (a) above. For the avoidance of doubt, if shares of Stock are
repurchased on the open market with the proceeds of the exercise price of
Options, such shares may not again be made available for issuance under the
Plan.

 

(c) Individual Limits. All Grants under the Plan, other than Dividend
Equivalents, shall be expressed in shares of Stock. The maximum aggregate number
of shares of Stock with respect to which all Grants, other than Dividend
Equivalents, may be made under the Plan to any individual during any calendar
year shall be 2,000,000 shares of Stock, subject to adjustment as described
below. A Participant may not accrue cash-based Dividend Equivalents during any
calendar year in excess of $1,000,000. The individual limits described in this
subsection (c) shall apply without regard to whether the Grants are to be paid
in Stock or in cash. All cash payments (other than Dividend Equivalents) shall
equal the Fair Market Value of the shares of Stock to which the cash payment
relates.

 

(d) Adjustments. If there is any change in the number or kind of shares of Stock
outstanding (i) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Stock is substantially
reduced as a result of a spinoff or the Company’s payment of an extraordinary
dividend, distribution, or partial liquidation, the number of shares of Stock
available for issuance under the Plan, the maximum number of shares of Stock for
which any individual may receive pursuant to Grants in any year, the number of
shares covered by outstanding Grants, the kind of shares to be issued or
transferred under the Plan, performance goals or other applicable metrics or
hurdles, Option Prices, base amounts of SARs, and the price per share or the
applicable market value of such Grants shall be equitably adjusted by the
Administrator, in such manner as the Administrator deems appropriate, to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under such Grants; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated. In
addition, in the event of a Change of Control of the Company, the provisions of
Section 18 of the Plan shall apply. Any adjustments to outstanding Grants shall
be consistent with section 409A or 424 of the Code, to the extent applicable.
Any adjustments determined by the Administrator shall be final, binding and
conclusive.

 



6

 

 

(e) Awards to Non-Employee Directors. The maximum number of shares of Stock
subject to Grants granted under the Plan or otherwise during any one (1) fiscal
year to any Non-Employee Director, taken together with any cash fees paid by the
Company to such Non-Employee Director during such fiscal year for service as a
Non-Employee Director, will not exceed $1,000,000 in total value (calculating
the value of any such Grants based on the Date of Grant fair value of such
awards for financial reporting purposes), including for this purpose, the value
of any Grants that are received in lieu of all or a portion of any annual cash
retainers or other similar cash based payments and excluding, for this purpose,
the value of any Dividend Equivalent payments paid pursuant to any Grant awarded
in a previous fiscal year. Nothing in this section shall limit a Grant or other
compensation in excess of the limit of this Section 5(e) to the extent such
award or other compensation is approved by action of the Board whereby all
affected Non-Employee Directors have recused themselves from such approval.

 

6.Eligibility for Participation

 

All Employees and Non-Employee Directors shall be eligible to participate in the
Plan. Key Advisors shall be eligible to participate in the Plan if the Key
Advisors render bona fide services to the Employer, the services are not in
connection with the offer and sale of securities in a capital-raising
transaction and the Key Advisors do not directly or indirectly promote or
maintain a market for the Company’s securities. The Administrator shall select
the Employees, Non-Employee Directors and Key Advisors to receive Grants and
shall determine the number of shares of Company Stock subject to a particular
Grant in such manner as the Committee determines. Options and SARs may be
granted only to persons who perform direct services to the Company on the date
of grant, as determined under section 409A of the Code.

 

7.Options

 

(a) General Requirements. The Administrator may grant Options to a Participant
upon such terms and conditions as the Administrator deems appropriate under this
Section 7.

 

(b) Number of Shares. The Administrator shall determine the number of shares of
Stock that will be subject to each Grant of Options to Participants.

 



7

 

 

(c) Type of Option and Price.

 

(i)The Administrator may grant Incentive Stock Options or Nonqualified Stock
Options or any combination of Incentive Stock Options and Nonqualified Stock
Options. Incentive Stock Options may be granted only to Employees of the Company
or its Subsidiaries. No Option that is intended to be an Incentive Stock Option
shall be invalid for failure to qualify as an Incentive Stock Option.
Nonqualified Stock Options may be granted to any Participant.

 

(ii)The Option Price shall be determined by the Administrator and may be equal
to or greater than the Fair Market Value of the shares of Stock subject to the
Grant on the Date of Grant; provided, however, that an Incentive Stock Option
may not be granted to any person who, at the Date of Grant, owns stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any Subsidiary, unless the Option Price is
not less than 110% of the Fair Market Value on the Date of Grant.
Notwithstanding the foregoing, if the Administrator selects a Date of Grant in
the future for a Non-Qualified Stock Option, the Option Price may be the average
selling price during a period not to exceed 30 days prior to such Date of Grant
in accordance with Treas. Reg. Section 1.409A-1(b)(5)(iv)(A).

 

(d) Option Term. The Administrator shall determine the term of each Option. The
term of an Option shall not exceed ten years from the Date of Grant. However, an
Incentive Stock Option that is granted to an Employee who, at the Date of Grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company, or any Subsidiary, may not have a term that
exceeds five years from the Date of Grant.

 

(e) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions as may be determined by the Administrator and
specified in the Grant Instrument. The Administrator may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

 

(f) Termination of Employment or Service. Except as provided in the Grant
Instrument, an Option may only be exercised while the Participant is employed
by, or providing service to, the Company, an Affiliate or another entity as
designated in the Grant Instrument. The Administrator shall specify in the Grant
Instrument under what circumstances and during what time periods a Participant
may exercise an Option after termination of employment or service.

 

(g) Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company or its designated agent. The Participant shall pay the Option Price and
any withholding taxes for the Option (i) in cash or by certified check, (ii)
with the approval of the Administrator, by withholding shares of Stock subject
to the Option, by delivering shares of Stock owned by the Participant or by
attestation (on a form prescribed by the Administrator) to ownership of shares
of Stock (in each case, such shares of Stock shall have an aggregate Fair Market
Value on the date of exercise equal to the Option Price), (iii) in cash, on the
T+2 settlement date that occurs after the exercise date specified in the notice
of exercise, provided that the Participant exercises the Option through an
irrevocable agreement with a registered broker and the payment is made in
accordance with procedures permitted by Regulation T of the Federal Reserve
Board and such procedures do not violate applicable law, or (iv) by such other
method as the Administrator may approve, to the extent permitted by applicable
law. Shares of Stock used to exercise an Option shall have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Administrator depending on the type of payment being
made.

 



8

 

 

(h) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that if the aggregate Fair Market Value on the Date of Grant with respect to
which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year, under the Plan or any other stock option
plan of the Company or a Parent or Subsidiary, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option.

 

8.SARs

 

(a) General Requirements. The Administrator may grant SARs to any Participant,
upon such terms and conditions as the Administrator deems appropriate under this
Section 8. Each SAR shall represent the right of the Participant to receive,
upon settlement of the SAR, shares of Stock or cash equal to the amount by which
the Fair Market Value of a share of Stock on the date of exercise of the SAR
exceeds the base amount of the SAR as described below in Section 8(c).

 

(b) Terms of SARs. The Administrator shall determine the terms and conditions of
SARs and may grant SARs separately from or in tandem with any Option (for all or
a portion of the applicable Option). Tandem SARs may be granted either at the
time the Option is granted or any time thereafter while the Option remains
outstanding; provided, however, that in the case of an Incentive Stock Option,
SARs may be granted only at the time of the grant of the Incentive Stock Option.
The Administrator will determine the number of SARs to be granted, the base
amount, the vesting and other restrictions applicable to SARs and the period
during which SARs will remain exercisable. The term of SARs shall not exceed ten
years from the Date of Grant.

 

(c) Base Amount. The Administrator shall establish the base amount of the SAR at
the time the SAR is granted. The base amount shall not be less than the Fair
Market Value of the shares of Stock subject to the Grant on the Date of Grant.
Notwithstanding the foregoing, if the Administrator selects a SARs Date of Grant
that is in the future, the base amount may be the average selling price during a
period not to exceed 30 days prior to such Date of Grant in accordance with
Treas. Reg. Section 1.409A-1(b)(5)(iv)(A).

 

(d) Payment With Respect to SARs. The Administrator shall determine whether the
appreciation in an SAR shall be paid in the form of cash, in Stock, or in a
combination of the two, in such proportion as the Administrator deems
appropriate. For purposes of calculating the number of shares of Stock to be
received, Stock shall be valued at its Fair Market Value on the date of exercise
of the SAR. If shares of Stock are to be received upon exercise of an SAR, cash
shall be delivered in lieu of any fractional share.

 

(e) Requirement of Employment or Service. The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain SARs
after termination of the Participant’s employment or service, and the
circumstances under which SARs may be forfeited.

 



9

 

 

9.Stock Units

 

(a) General Requirements. The Administrator may grant Stock Units to a
Participant, upon such terms and conditions as the Administrator deems
appropriate under this Section 9. Each Stock Unit shall represent the right of
the Participant to receive a share of Stock or an amount based on the value of a
share of Stock. All Stock Units shall be credited to accounts on the Company’s
records for purposes of the Plan.

 

(b) Terms of Stock Units. The Administrator may grant Stock Units that are
payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified period,
or payment may be deferred to a date authorized by the Administrator. The
Administrator shall determine the number of Stock Units to be granted and the
requirements applicable to such Stock Units.

 

(c) Payment With Respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Stock, or in a combination of the two, as determined
by the Administrator. The Grant Instrument shall specify the maximum number of
shares that shall be paid under the Stock Units.

 

(d) Requirement of Employment or Service. The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain Stock
Units after termination of the Participant’s employment or service, and the
circumstances under which Stock Units may be forfeited.

 

10.Performance Shares

 

(a) General Requirements. The Administrator may grant Performance Shares to a
Participant, upon such terms and conditions as the Administrator deems
appropriate under this Section 10. Each Performance Share shall represent the
right of the Participant to receive a share of Stock or an amount based on the
value of a share of Stock, if specified performance goals are met. All
Performance Shares shall be credited to accounts on the Company’s records for
purposes of the Plan.

 

(b) Terms of Performance Shares. The Administrator shall establish the
performance goals and other conditions for payment of Performance Shares.
Performance Shares may be paid at the end of a specified performance or other
period, or payment may be deferred to a date authorized by the Administrator.
The Administrator shall determine the number of Performance Shares to be granted
and the requirements applicable to such Performance Shares.

 

(c) Payment With Respect to Performance Shares. Payment with respect to
Performance Shares shall be made in cash, in Stock, or in a combination of the
two, as determined by the Administrator. The Administrator may establish in the
Grant Instrument a target amount to be paid under a Performance Share based on
achievement of the performance goals.

 

(d) Requirement of Employment or Service. The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain
Performance Shares after termination of the Participant’s employment or service,
and the circumstances under which Performance Shares may be forfeited.

 



10

 

 

11.Stock Awards

 

(a) General Requirements. The Administrator may issue or transfer shares of
Stock to a Participant under a Stock Award, upon such terms and conditions as
the Administrator deems appropriate under this Section 11. Shares of Stock
issued or transferred pursuant to Stock Awards may be issued or transferred for
cash consideration or for no cash consideration, and subject to restrictions or
no restrictions, as determined by the Administrator. The Administrator may
establish conditions under which restrictions on Stock Awards shall lapse over a
period of time or according to such other criteria as the Administrator deems
appropriate, including restrictions based upon the achievement of specific
performance goals.

 

(b) Number of Shares. The Administrator shall determine the number of shares of
Stock to be issued or transferred pursuant to a Stock Award and any restrictions
applicable to such shares.

 

(c) Requirement of Employment or Service. The Administrator shall determine in
the Grant Instrument under what circumstances a Participant may retain Stock
Awards after termination of the Participant’s employment or service, and the
circumstances under which Stock Awards may be forfeited.

 

(d) Restrictions on Transfer. While Stock Awards are subject to restrictions, a
Participant may not sell, assign, transfer, pledge or otherwise dispose of the
shares of a Stock Award except upon death as described in Section 17. Each
certificate, or electronic book entry equivalent, for a share of a Stock Award
shall contain a legend giving appropriate notice of the restrictions in the
Grant. The Participant shall be entitled to have the legend removed when all
restrictions on such shares have lapsed. The Administrator may retain possession
of any stock certificates for Stock Awards until all restrictions on such shares
have lapsed.

 

(e) Right to Vote and to Receive Dividends. The Administrator shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares during the restriction period. The Administrator may
determine that a Participant’s entitlement to dividends or other distributions
with respect to a Stock Award shall be subject to achievement of performance
goals or other conditions.

 

12.Dividend Equivalents

 

(a) General Requirements. When the Administrator makes a Grant under the Plan,
other than an Option or SAR, the Administrator may grant Dividend Equivalents in
connection with such Grants, under such terms and conditions as the
Administrator deems appropriate under this Section 12. Dividend Equivalents may
be paid to Participants currently or may be deferred, as determined by the
Administrator. All Dividend Equivalents that are not paid currently shall be
credited to accounts on the Company’s records for purposes of the Plan. Dividend
Equivalents may be accrued as a cash obligation, or may be converted to Stock
Units for the Participant, as determined by the Administrator. Unless otherwise
specified in the Grant Instrument, deferred Dividend Equivalents will not accrue
interest. The Administrator may provide that Dividend Equivalents shall be
payable based on the achievement of specific performance goals. Dividend
Equivalents may accrue on unearned performance awards but shall not be payable
unless and until such performance metrics are met.

 



11

 

 

(b) Payment with Respect to Dividend Equivalents. Dividend Equivalents may be
payable in cash or shares of Stock or in a combination of the two, as determined
by the Administrator.

 

13.Other Stock-Based Awards

 

The Administrator may grant other awards that are cash-based or based on,
measured by or payable in Stock to Participants, on such terms and conditions as
the Administrator deems appropriate under this Section 13. Other Stock-Based
Awards may be granted subject to achievement of performance goals or other
conditions and may be payable in Stock or cash, or in a combination of the two,
as determined by the Administrator in the Grant Instrument.

 

14.Performance-Vested Grants

 

(a) Designation as Performance-Vested Grants. Notwithstanding any other
provision of the Plan, the Administrator may determine that Options, Stock
Units, Performance Shares, Stock Awards, Dividend Equivalents or Other Stock
Based Awards granted to a Participant may contain vesting conditions based on
the achievement of performance goals, as described in this Section 14. This
provision is not exclusive and does not inhibit the granting of other awards
under this Plan that may have performance goals as part of their terms and
conditions.

 

(b) Performance Goals. When Options, Stock Units, Performance Shares, Stock
Awards, Dividend Equivalents or Other Stock-Based Awards that have
performance-based vesting conditions (“Performance-Vested Grants”) are granted,
the Administrator shall establish (i) the performance goals that must be met,
(ii) the period during which performance will be measured, (iii) the maximum
amounts that may be paid if the performance goals are met, and (iv) any other
conditions that the Administrator deems appropriate and consistent with the
Plan, including, in the Administrator’s discretion, any vesting conditions in
addition to the performance-related goals.

 

(c) Criteria Used for Performance Goals. The Administrator may use performance
goals based on one or more of the following criteria, but is not limited to
these criteria: cash flow; free cash flow; earnings (including gross margin,
earnings before interest and taxes, earnings before taxes, earnings before
interest, taxes, depreciation, amortization and charges for stock-based
compensation, earnings before interest, taxes, depreciation and amortization,
adjusted earnings before interest, taxes, depreciation and amortization and net
earnings); earnings per share; growth in earnings or earnings per share; book
value growth; stock price; return on equity or average stockholder equity; total
stockholder return or growth in total stockholder return either directly or in
relation to a comparative group; return on capital; return on assets or net
assets; revenue, growth in revenue or return on sales; sales; expense reduction
or expense control; expense to revenue ratio; income, net income or adjusted net
income; operating income, net operating income, adjusted operating income or net
operating income after tax; operating profit or net operating profit; operating
margin; gross profit margin; return on operating revenue or return on operating
profit; regulatory filings; regulatory approvals, litigation and regulatory
resolution goals; other operational, regulatory or departmental objectives;
budget comparisons; growth in stockholder value relative to established indexes,
or another peer group or peer group index; development and implementation of
strategic plans and/or organizational restructuring goals; development and
implementation of risk and crisis management programs; improvement in workforce
diversity; compliance requirements and compliance relief; safety goals;
productivity goals; workforce management and succession planning goals; economic
value added (including typical adjustments consistently applied from generally
accepted accounting principles required to determine economic value added
performance measures); measures of customer satisfaction, employee satisfaction
or staff development; development or marketing collaborations, formations of
joint ventures or partnerships or the completion of other similar transactions
intended to enhance the Company’s revenue or profitability or enhance its
customer base; merger and acquisitions; and other similar criteria as determined
by the Committee. The performance goals may be established on an absolute or
relative basis and may relate to the Participant’s business unit or the
performance of the Company, a Subsidiary, or the Company and its Subsidiaries as
a whole, or any combination of the foregoing. Relative performance may be
measured against a group of peer companies, a financial market index or other
objective and quantifiable indices. Performance goals need not be uniform as
among Participants.

 



12

 

 

(d) Performance Results. The Administrator shall determine the amount, if any,
to be paid pursuant to each Grant based on the achievement of the performance
goals and the terms of each Grant Instrument.

 

(e) Death, Disability or Other Circumstances. The Administrator may provide in
the Grant Instrument the extent to which Performance-Vested Grants shall be
vested, held, continued and/or payable in the event of the Participant’s death
or disability, termination of employment, or a Change of Control.

 

15.Deferrals

 

The Administrator may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares of Stock that would otherwise be due
to the Participant in connection with any Grant. The Administrator shall
establish rules and procedures for such deferrals. Any deferrals under the Plan
shall be intended to comply with the requirements of section 409A of the Code,
and any corresponding regulations and guidance.

 

16.Withholding of Taxes

 

(a) Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Employer may require that the Participant or other person
receiving or exercising Grants pay to the Employer the amount of any federal,
state or local taxes that the Employer is required to withhold with respect to
such Grants, or the Employer may deduct from other wages paid by the Employer
the amount of any withholding taxes due with respect to such Grants.

 

(b) Election to Withhold Shares. If the Administrator so permits, a Participant
may elect to satisfy the Employer’s tax withholding obligation with respect to
Grants paid in Stock by having shares withheld, at the time such Grants become
taxable, up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state and local tax liabilities. In
addition, with respect to any required tax withholding amount that exceeds the
minimum applicable withholding tax rate, the Administrator may permit a
Participant to satisfy such tax withholding obligation with respect to such
excess amount by providing that the Participant may elect to deliver to the
Company shares of Stock owned by the Participant that have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company. The elections described in this subsection (b) must
be in a form and manner prescribed by the Administrator and may be subject to
the prior approval of the Administrator.

 



13

 

 

17.Transferability of Grants

 

(a) In General. Except as provided in this Section 17, only the Participant may
exercise rights under a Grant during the Participant’s lifetime. A Participant
may not transfer those rights except by will or by the laws of descent and
distribution, or, with respect to Grants other than Incentive Stock Options, if
permitted in any specific case by the Administrator, pursuant to a domestic
relations order. When a Participant dies, the Successor Participant may exercise
such rights in accordance with the terms of the Plan. A Successor Participant
must furnish proof satisfactory to the Company of his or her right to receive
the Grant under the Participant’s will or under the applicable laws of descent
and distribution.

 

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Administrator may provide in a Grant Instrument that a Participant may transfer
Nonqualified Stock Options to family members of the Participant, one or more
trusts in which family members of the Participant have more than 50% of the
beneficial interest, foundations in which family members of the Participant (or
the Participant) control the management of assets, or any other entity in which
family members of the Participant (or the Participant) own more than 50% of the
voting interests, consistent with applicable securities laws, according to such
terms as the Administrator may determine; provided that the Participant receives
no consideration for the transfer of a Nonqualified Stock Option and the
transferred Nonqualified Stock Option shall continue to be subject to the same
terms and conditions as were applicable to the Nonqualified Stock Option
immediately before the transfer.

 

18.Consequences of a Change of Control

 

(a) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Administrator determines otherwise, all outstanding Options and SARs
that are not exercised shall be assumed by, or replaced with comparable options
or rights by, the surviving corporation (or a parent or subsidiary of the
surviving corporation), and other outstanding Grants shall be converted to
similar grants of the surviving corporation (or a parent or subsidiary of the
surviving corporation).

 

(b) Other Alternatives. Notwithstanding the foregoing and subject Section 21(b),
in the event of a Change of Control, the Administrator may take any of the
following actions with respect to any or all outstanding Grants: the
Administrator may (i) determine that outstanding Options and SARs shall
accelerate and become exercisable, in whole or in part, upon the Change of
Control or upon such other event as the Administrator determines, (ii) determine
that the restrictions and conditions on outstanding Stock Awards shall lapse, in
whole or in part, upon the Change of Control or upon such other event as the
Administrator determines, (iii) determine that Participants holding Stock Units,
Performance Shares, Dividend Equivalents, and Other Stock-Based Awards shall
receive a payment in settlement of such Stock Units, Performance Shares,
Dividend Equivalents, and Other Stock-Based Awards in an amount determined by
the Administrator, (iv) require that Participants surrender their outstanding
Options and SARs in exchange for a payment by the Company, in cash or Stock, as
determined by the Administrator, in an amount equal to the amount by which the
then Fair Market Value of the shares of Stock subject to the Participant’s
unexercised Options and SARs exceeds the Option Price of the Options or the base
amount of SARs, as applicable, and (v) after giving Participants an opportunity
to exercise their outstanding Options and SARs, terminate any or all unexercised
Options and SARs at such time as the Administrator deems appropriate. Such
surrender, termination or settlement shall take place as of the date of the
Change of Control or such other date as the Administrator may specify, including
pursuant to an earn out or escrow, if applicable. Without limiting the
foregoing, if the per share Fair Market Value of the Stock does not exceed the
per share Option exercise price or SAR base amount, as applicable, the Company
shall not be required to make any payment to the Participant upon surrender of
the Option or SAR. The Administrator shall have no obligation to take any of the
foregoing actions, and, in the absence of any such actions, outstanding Grants
shall continue in effect according to their terms (subject to any assumption
pursuant to subsection (a)). Subject to Section 21(b), and any greater rights
granted to Participants hereunder, in the event of a Change of Control, any
outstanding Awards shall be treated as provided in the applicable agreement or
plan of merger, consolidation or sale of assets.

 



14

 

 

(c) Administrator. The Administrator making the determinations under this
Section 18 following a Change of Control must be comprised of the same members
as those constituting the Administrator immediately before the Change of
Control.

 

19.Requirements for Issuance of Shares

 

No shares of Stock shall be issued or transferred in connection with any Grant
hereunder unless and until all legal requirements applicable to the issuance of
such Stock have been complied with to the satisfaction of the Administrator. The
Administrator shall have the right to condition any Grant made to any
Participant hereunder on such Participant’s undertaking in writing to comply
with such restrictions on his or her subsequent disposition of such shares of
Stock as the Administrator shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Stock issued or transferred under the Plan
will be subject to such stop-transfer orders and other restrictions as may be
required by applicable laws, regulations and interpretations, including any
requirement that a legend be placed thereon.

 

20.Amendment and Termination of the Plan

 

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without approval of the
stockholders of the Company if such approval is required in order to comply with
the Code, applicable laws and stock exchange requirements, or as required by
Section 21(b) below. No amendment or termination of this Plan shall, without the
consent of the Participant, impair any rights or obligations under any Grant
previously made to the Participant, unless such right has been reserved in the
Plan or the Grant Instrument, or except as provided in Section 21(b) below.

 



15

 

 

(b) No Repricing Without Stockholder Approval. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spinoff, combination, or
exchange of shares), the Company may not, without obtaining stockholder
approval, (i) amend the terms of outstanding Options or SARs to reduce the
exercise price of such outstanding Stock Options or base amount of such SARs,
(ii) cancel outstanding Options or SARs in exchange for Options or SARs with an
exercise price or base amount, as applicable, that is less than the exercise
price or base amount of the original Options or SARs or (iii) cancel outstanding
Options or SARs with an exercise price or base amount, as applicable, above the
current stock price in exchange for cash or other securities.

 

(c) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, which is October 13,
2030, unless the Plan is terminated earlier by the Board or is extended by the
Board with the approval of the stockholders. The termination of the Plan shall
not impair the power and authority of the Administrator with respect to an
outstanding Grant.

 

21.Miscellaneous

 

(a) Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Administrator to make Grants under this Plan in connection with the acquisition,
by purchase, lease, merger, consolidation or otherwise, of the business or
assets of any corporation, firm or association, including Grants to Employees
thereof who become Employees, or for other proper corporate purposes, or (ii)
limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Administrator may make
a Grant to an employee of another corporation who becomes an Employee by reason
of a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation. The terms and conditions of the substitute Grants may
vary from the terms and conditions required by the Plan and from those of the
substituted stock incentives. Notwithstanding anything in the Plan to the
contrary, the Administrator may establish such terms and conditions of the new
Grants as it deems appropriate, including setting the Option Price or the base
price of SARs at a price necessary to retain for the Participant the same
economic value as the prior Options or rights.

 

(b) Compliance with Law.

 

(i)The Plan, the exercise of Options or SARs and the obligations of the Company
to issue or transfer shares of Stock under Grants shall be subject to all
applicable laws and to approvals by any governmental or regulatory agency as may
be required. With respect to persons subject to section 16 of the Exchange Act,
it is the intent of the Company that the Plan and all transactions under the
Plan comply with all applicable provisions of Rule 16b-3 or its successors under
the Exchange Act. In addition, it is the intent  of the Company that the Plan
and applicable Grants comply with any applicable provisions of sections 409A and
422 of the Code. To the extent that any legal requirement of section 16 of the
Exchange Act or sections 409A or 422 of the Code as set forth in the Plan ceases
to be required under section 16 of the Exchange Act or sections 409A or 422 of
the Code, that Plan provision shall cease to apply. The Administrator may revoke
any Grant if it is contrary to law or modify a Grant to bring it into compliance
with any valid and mandatory government regulation. The Administrator may also
adopt rules regarding the withholding of taxes on payments to Participants. The
Administrator may, in its sole discretion, agree to limit its authority under
this Section.

 



16

 

 

(ii)The Plan is intended to comply with the requirements of section 409A of the
Code, to the extent applicable. Each Grant shall be construed and administered
such that the Grant either (A) qualifies for an exemption from the requirements
of section 409A of the Code or (B) satisfies the requirements of section 409A of
the Code. If a Grant is subject to section 409A of the Code, (I) distributions
shall only be made in a manner and upon an event permitted under section 409A of
the Code, (II) payments to be made upon a termination of employment shall only
be made upon a “separation from service” under section 409A of the Code, (III)
unless the Grant specifies otherwise, each installment payment shall be treated
as a separate payment for purposes of section 409A of the Code, and (IV) in no
event shall a Participant, directly or indirectly, designate the calendar year
in which a distribution is made except in accordance with section 409A of the
Code.

 

(iii)Any Grant that is subject to section 409A of the Code and that is to be
distributed to a Key Employee (as defined below) upon separation from service
shall be administered so that any distribution with respect to such Grant shall
be postponed for six months following the date of the Participant’s separation
from service, if required by section 409A of the Code. If a distribution is
delayed pursuant to section 409A of the Code, the distribution shall be paid
within 15 days after the end of the six-month period. If the Participant dies
during such six-month period, any postponed amounts shall be paid within 90 days
of the Participant’s death. The determination of Key Employees, including the
number and identity of persons considered Key Employees and the identification
date, shall be made by the Administrator or its delegate in accordance with
section 416(i) of the Code and the “specified employee” requirements of section
409A of the Code.

 

(c) Enforceability. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 



17

 

 

(d) Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
Neither the Company nor any other Employer shall be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. Nothing contained in the Plan and no
action taken pursuant hereto shall create or be construed to create a fiduciary
relationship between the Company or any other Employer and any Participant or
any other person. No Participant or any other person shall under any
circumstances acquire any property interest in any specific assets of the
Company or any other Employer. To the extent that any person acquires a right to
receive payment from the Company hereunder, such right shall be no greater than
the right of any unsecured general creditor of the Company.

 

(e) Establishment of Subplans. The Board may from time to time establish one or
more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to the Plan setting forth (i) such limitations
on the Committee’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Employer shall not be required to provide copies of any
supplement to Participants in any jurisdiction that is not affected.

 

(f) Rights of Participants. Nothing in this Plan shall entitle any Participant
or other person to any claim or right to receive a Grant under this Plan.
Neither this Plan nor any action taken hereunder shall be construed as giving
any individual any rights to be retained by or in the employment or service of
the Employer.

 

(g) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Grant. The Administrator shall determine
whether cash, other awards or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

 

(h) Clawback Policies. All Grants under the Plan are subject to the applicable
provisions of the Company’s clawback or recoupment policy approved by the Board,
if any, as such policy may be in effect from time to time.

 

(i) Governing Law. The validity, construction, interpretation and effect of the
Plan and Grant Instruments issued under the Plan shall be governed and construed
by and determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

 

 

18

 

